[Cite as State v. Weldin, 2018-Ohio-823.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                    :

                 Plaintiff-Appellant,             :               No. 17AP-536
                                                            (C.P.C. No. 17EP-369)
v.                                                :
                                                         (REGULAR CALENDAR)
James Weldin,                                     :

                 Defendant-Appellee.              :




                                            D E C I S I O N

                                      Rendered on March 6, 2018


                 On brief: Michael DeWine, Attorney General, Maritsa A.
                 Flaherty, and Glenn Willer, for appellant. Argued: Glenn
                 Willer.

                   APPEAL from the Franklin County Court of Common Pleas

BROWN, P.J.
        {¶ 1} This is an appeal by plaintiff-appellant, State of Ohio, from a judgment of
the Franklin County Court of Common Pleas granting the application filed by defendant-
appellee, James Weldin, to seal the record of conviction in case No. 02CR-3218.
        {¶ 2} On June 13, 2002, appellee was indicted in case No. 02CR-3218 on one
count of Medicaid fraud, in violation of R.C. 2913.40(B). Appellee subsequently entered a
guilty plea to the charge. By judgment entry filed July 15, 2002, the trial court sentenced
him to three years of community control. The court also ordered appellee to pay $116 in
court costs, $12,768 in restitution, and $250 in investigative costs, for a total "costs
and/or financial sanction judgment" in the amount of $13,134.
        {¶ 3} On June 1, 2017, appellee filed an application, pursuant to R.C. 2953.32(A),
for an order sealing the record of conviction in case No. 02CR-3218. On June 12, 2017, an
No. 17AP-536                                                                                 2

assistant attorney general filed an objection to the application on behalf of the state,
asserting appellee had not paid restitution in full, and that he "still owes $9,638.00 in
restitution."
       {¶ 4} On June 28, 2017, the trial court conducted a hearing on the application.
Appellee attended the hearing, but no appearance was made by a representative of the
attorney general on behalf of the state. During the hearing, in response to an inquiry by
the trial court, appellee represented to the court that he had paid the restitution in full. By
entry filed June 29, 2017, the trial court ordered the sealing of all official records in case
No. 02CR-3218.
       {¶ 5} On appeal, the state sets forth the following assignment of error for this
court's review:
                Whether the trial court erred when it granted an application
                to seal a conviction filed before the defendant was finally
                discharged from his conviction.

       {¶ 6} Under its single assignment of error, the state contends the trial court erred
in granting appellee's application to have his record of conviction sealed. Specifically, the
state maintains its records indicate appellee still owes approximately $9,000 in
restitution to the Ohio Department of Job and Family Services and, thus, he was ineligible
for expungement under R.C. 2953.32. The state further asserts it never received a hearing
notice in this case and, therefore, was denied the opportunity to appear and present
evidence at the June 28, 2017 hearing regarding the issue of payment of restitution.
       {¶ 7} Upon review of the record, we do not reach the merits of the state's
challenge to the trial court's granting of the application to seal the record of conviction as
we find the state's claim of lack of notice to be dispositive, requiring remand for a new
hearing on the application.      R.C. 2953.32(B) states in part: "Upon the filing of an
application under this section, the court shall set a date for a hearing and shall notify the
prosecutor for the case of the hearing on the application. The prosecutor may object to
the granting of the application by filing an objection with the court prior to the date set for
the hearing."
       {¶ 8} As noted under the facts, the record indicates appellee attended the
June 28, 2017 hearing before the trial court, but a representative from the office of the
attorney general did not make an appearance on behalf of the state. This court has
No. 17AP-536                                                                              3

reviewed the trial court's docket, which includes a June 12, 2017 entry reflecting the
scheduling of a hearing event. While the entry indicates appellee was provided notice of
the event, the docket fails to reveal that notice was provided to the office of the attorney
general (i.e., the "prosecutor for the case") regarding the June 28, 2017 hearing date.
Accordingly, we find merit to the state's argument that it did not receive proper notice of
the hearing as required by R.C. 2953.32(B). We therefore conclude this matter must be
remanded for a new hearing upon proper notice.
       {¶ 9} Accordingly, the state's assignment of error is sustained to the extent
provided above. In light of our determination that this matter must be remanded to the
trial court for a new hearing, at which time the state can present evidence regarding the
alleged discrepancy in payment of restitution, we do not reach the merits of the case at
this time.
       {¶ 10} Based on the foregoing, the state's assignment of error is sustained in part,
overruled in part, the judgment of the Franklin County Court of Common Pleas granting
the application to seal is reversed, and this matter is remanded to that court for further
proceedings in accordance with law, consistent with this decision.
                                                                       Judgment reversed;
                                                                          cause remanded.

                     DORRIAN and LUPER SCHUSTER, JJ., concur.

                           _________________________